Exhibit 10.1

 

ACCO BRANDS CORPORATION

 

AMENDED AND RESTATED

 

2005 LONG-TERM INCENTIVE PLAN

 

PERFORMANCE STOCK UNIT AWARD AGREEMENT

 

 

AMENDMENT NO. 1 TO PERFORMANCE STOCK UNIT AWARD AGREEMENT

 

(2006-2008 Performance Period)

 

This Amendment No. 1 is made and entered into this and effective March 19, 2008
by and between ACCO Brands Corporation, a Delaware corporation (collectively
with all Subsidiaries, the “Company”) and
                                               (“Grantee”)

 

WHEREAS, the Company and Grantee have previously entered into a Performance
Stock Unit Award Agreement effective December 7, 2005 (the “Award Agreement”)
pursuant to the Company’s Amended and Restated 2005 Incentive Plan (formerly
known as the Company’s 2005 Long-Term Incentive Plan; “Plan”), and

 

WHEREAS, the Company and Grantee mutually desire to amend the Award Agreement
upon the terms and conditions stated herein.

 

NOW THEREFORE, subject to the terms and conditions set forth herein:

 

1.

 

The first sentence of Section 2 of the Award Agreement is hereby deleted in its
entirety and replaced by the following sentence:

 

 

 

 

 

“The Company hereby awards to Grantee on the Grant Date an Award of
                               Performance Stock Units”.

 

 

 

2.

 

The words “Schedule I” as referred to in Section 3.(a) of the Award Agreement
are hereby deleted and replaced with the words “Schedule I-A”. Schedule I-A is
attached hereto.

 

 

 

3.

 

Any capitalized terms used herein that are not defined herein shall have the
meaning ascribed to them in the Award Agreement.

 

 

 

4.

 

This Amendment No. 1 to Performance Stock Unit Award Agreement is conditioned on
Grantee signing this Amendment and returning it to the Company by
                    , 2008, and is subject to all terms, conditions and
provisions of the Plan and the Award Agreement as modified by this Amendment,
which Grantee accepts upon signing and delivering this agreement to the Company.

 

 

 

5.

 

Except as altered and modified herein, the Award Agreement shall continue in
full force and effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as of the
date and year first above written.

 

 

ACCO BRANDS CORPORATION

 

 

 

 

 

By:

 

David L. Kaput [s]

 

 

 

 

Name:

David L. Kaput

 

 

 

 

 

 

Its:

 

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

Grantee Name

 

 

 

 

 

 

 

Grantee Signature

 

2

--------------------------------------------------------------------------------